Case 3:20-cr-00042-GMG-RWT Document 40 Filed 12/04/20 Page 1 of 4 PageID #: 266




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                             CRIMINAL ACTION NO.: 3:20-CR-42
                                                (GROH)

 TIMOTHY JOHN WATSON,

               Defendants.

                            ORDER OF COMPLEX CASE SCHEDULE

       On December 2, 2020, this Court entered an order [ECF No. 36] granting the

 Government’s unopposed motion for complex case designation. On December 3, 2020,

 the Government filed an unopposed proposed complex case schedule [ECF No. 39].

 Upon review of the parties’ proposed schedule, the Court sets forth the following Complex

 Case Schedule:

       IT IS ORDERED THAT:

       (1)     The Government shall provide Defendant’s counsel with copies of pretrial

 discovery and inspection on or before February 1, 2021.

       Reciprocal discovery shall be provided on or before March 1, 2021.

       Any declination of disclosure, additional discovery or inspection and additional

 evidence shall be in accordance with LR Cr P 16.02, 16.03 and 16.04.

       (2)     Exculpatory evidence shall be disclosed on or before February 1, 2021. LR

 Cr P 16.05.
Case 3:20-cr-00042-GMG-RWT Document 40 Filed 12/04/20 Page 2 of 4 PageID #: 267




         (3)    All motions, including any motion for a bill of particulars pursuant to Rule

 7(f) of the Federal Rules of Criminal Procedure and LR Cr P 47.01, shall be filed on or

 before March 8, 2021.        All such motions shall contain or be accompanied by a

 memorandum or brief presented at the time of filing setting forth the reasons and legal

 support for granting such motion. Responses, if any, shall be filed on or before March

 22, 2021.

         (4)    A hearing on all motions, if referred to the United States Magistrate Judge

 by the Court, shall be held by the Magistrate Judge on March 23, 2021 at 1:30 p.m. If

 any of the pretrial motions require the taking of testimony, the party offering the testimony

 shall notify the Magistrate Judge's office seven (7) days prior to the hearing to obtain a

 court reporter for the hearing. The Defendant shall be present at the hearing on all pretrial

 motions. The United States Marshals Service requires that subpoenas for witnesses be

 issued ten (10) days prior to the date of the hearing in order for them to be able to serve

 them.

         (5)    All proposed voir dire questions, motions in limine and proposed jury

 instructions shall be submitted to the Court and opposing counsel on or before March 31,

 2021. The proposed jury instructions will (1) contain the style of the case, (2) the name

 of the party submitting the jury instructions, (3) be separately and consecutively

 numbered, (4) state by title the subject matter of the instruction and (5) include a recorded

 citation of authority in support of the proposed jury instruction.

         Objections to opposing counsel’s instructions of law are due in writing no later than

 the last working day before trial.




                                               2
Case 3:20-cr-00042-GMG-RWT Document 40 Filed 12/04/20 Page 3 of 4 PageID #: 268




        Counsel are required to provide to the court by email the voir dire and instructions

 in Microsoft Word format. Please contact the Chief District Judge’s Chambers for an

 email address prior to filing.

        (6)    By 11:59 p.m. on March 31, 2021, counsel for each party shall file with the

 United States Clerk's Office, Martinsburg Division, and serve upon opposing counsel a

 list of probable witnesses and possible witnesses (identified as such), but not whether or

 not the Defendant shall be a witness. The list shall state the full name and address of

 each witness and shall also contain a brief statement of the subject matters to be covered

 by each witness. Expert witnesses and record custodians shall be identified as such on

 the list. LR Cr P 16.07.

        (7)    By 11:59 p.m. on March 29, 2021, counsel for each party shall file with the

 United States Clerk's Office, Martinsburg Division, and serve upon opposing counsel a

 list of exhibits to be offered at trial. In addition, counsel for each party shall number the

 listed exhibits with evidence tags which may be obtained from the Clerk and shall

 exchange a complete set of marked exhibits with opposing counsel (except for large or

 voluminous items or other exhibits that cannot be reproduced easily). LR Cr P 16.08.

        (8)    Rule 404(b), Giglio, Roviaro and Jencks Act material shall be disclosed on

 or before March 29, 2021. LR Cr P 16.06.

        (9)    If this matter results in the formulation of a plea agreement, counsel shall

 submit to the Court the executed plea agreement or an unexecuted final proposed

 agreement by 11:59 p.m. on April 13, 2021.

        (10)   A pretrial conference in this case will be held on April 15, 2021, at 9:30

 a.m. in the Martinsburg District Judge Courtroom.




                                              3
Case 3:20-cr-00042-GMG-RWT Document 40 Filed 12/04/20 Page 4 of 4 PageID #: 269




        (11)   Jury selection and the trial in this matter will be conducted before the

 District Court at the following time and place:

                                     Federal Courthouse

                                    217 West King Street

                              Martinsburg, West Virginia 25401

                                 April 20, 2021, at 9:00 a.m.

 Trial will commence upon completion of jury selection.

        IF A PARTY DESIRES TO FILE A MOTION FOR A CONTINUANCE OF THE

 TRIAL OR ANY OTHER SCHEDULED EVENT, COUNSEL FOR THAT PARTY SHALL,

 PRIOR TO THE FILING OF ANY MOTION, MEET AND CONFER WITH OPPOSING

 COUNSEL AND AGREE UPON THREE NEW DATES SHOULD THE MOTION BE

 GRANTED AND THAT INFORMATION SHALL BE INCLUDED IN THE MOTION. IF

 COUNSEL FOR THE OPPOSING PARTY OBJECTS TO A CONTINUANCE, THAT

 FACT SHALL ALSO BE NOTED IN THE MOTION.

        (12)   The Defendants shall appear at every scheduled matter, including, but not

 limited to, the motion hearing, the pretrial conference, the trial and every other

 proceeding.

        (13)   Defense counsel shall notify the Clerk of Court in writing at least two weeks

 in advance if the services of an interpreter are required for a hearing or trial.

        The Clerk is DIRECTED to provide copies of this Order to all counsel of record

 herein.

        DATED: December 4, 2020




                                               4
